DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-10 in the reply filed on 05/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 line 3 recites “mass” which appears to have a typographical error and should be “mass %”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP-2008013430-A, with reference to the machine translation) (“Ito” hereinafter), as evidenced by ReStaR (Bulk density/open porosity) (“Restar” hereinafter) with respect to claim 1. 

Regarding claim 1, Ito teaches a raw material for producing a refractory product (see Ito at [0001] teaching an alumina-spinel refractory fire-resistant heat insulation material, and see Ito at [0008] teaching the gist of the present invention is as follows… magnesia clinker powder… alumina powder… and alumina cement… and mix to make MgO… Al2O3… and CaO), which is taken to meet the claimed limitations, 
comprising the following features:
1.1 the raw material has a chemical composition according to which the following oxides are present in the following proportions (see Ito at [0008] teaching mix to make MgO… Al2O3… and CaO): 
Al2O3: 83 to 93 mass % (see Ito at [0008] teaching Al2O3 in the range of 80 to 93 parts by mass), 
MgO: 4 to 9 mass % (see Ito at [0008] teaching MgO in the range of 4 to 16 parts by mass), 
CaO: 2 to 10 mass % (see Ito at [0008] teaching CaO in the range of 2 to 4 parts by mass). 
The parts by mass above are taken to meet the claimed mass % because one of ordinary skill would appreciate that parts by mass and mass % is similar in this context.  Additionally, with regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I);
	
1.2 the raw material has an open porosity in the range of from 30 to 60 volume % (see Ito at [0023] teaching apparent pore ratio of 50% by mass or more), wherein apparent pore ratio is taken to meet the claimed open porosity because they are synonyms as evidenced by Restar (see Restar at sentence 2 evidencing apparent porosity or open porosity), and the range 50% by mass or more overlaps with the claimed range of from 30 to 60 volume %.  It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 2, Ito teaches the limitations as applied to claim 1 above, and further teaches that the pore-forming material, flammable substances… disappear during firing (see Ito at [0016]), thus teaching that the end product after firing only contains the oxides Al2O3, MgO, CaO, thus meeting the claimed which has a chemical composition according to which the oxides Al2O3, MgO and CaO are present in a total proportion of at least 98 mass % in relation to the total mass of the substances of the chemical composition of the raw material because about 100 mass % overlaps with the claimed at least 98 mass %.  It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claims 3-4, Ito teaches the limitations as applied to claim 1 above, and further teaches that SiO2 component is not intentionally blended as a binder (see Ito at [0015]), thus meeting the claimed which has a chemical composition with a proportion of SiO2 less than 0.5 mass %, because 0% overlaps with less than 0.5 mass %.
Additionally, Ito does not teach Fe2O3, thus having a 0 mass % Fe2O3 as well.  Accordingly, Ito meets the claimed which has a chemical composition with a proportion of Fe2O3 less than 0.5 mass %, because 0% overlaps with less than 0.5 mass %.
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claims 5-6, Ito teaches the limitations as applied to claim 1 above, and further teaches a raw density in the range of from 1.60 to 2.50 g/cm3 (claim 5), and a bulk weight (or bulk density, as defined in the Specification at paragraph 2) in the range of from 600 to 1,000 g/l (claim 6) because the material with oxides Al2O3, MgO, CaO composition and a porosity of 50% by mass or more as taught by Ito and the raw material of claims 1-4 would appear to be substantially similar, so it is reasonably expected that the material of Ito have similar, if not the same, properties to the raw material of claims 1-4 because “products of identical chemical composition cannot have mutually exclusive properties" (see MPEP § 2112.01 I and II).
	Thus, the material of Ito having a raw density in the range of from 1.60 to 2.50 g/cm3 (claim 5), and a bulk density in the range of from 600 to 1,000 g/l (claim 6) is expected to follow from the substantially similar oxide composition and porosity of the claimed and prior art products and processes.
In addition, it has been held that  "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)” (see MPEP § 2112.01.I). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 1 above, and further in view of Bi et al. (CN-102161591-A, with reference to the machine translation) (“Bi” hereinafter).

Regarding claim 7, Ito teaches the limitations as applied to claim 1 above, but Ito does not explicitly teach a pore size distribution on the basis of which at least 90 vol.% of the pore volume of the open pores are formed by pores with a pore size less than 50 µm.
As mentioned, Ito teaches that the starting materials magnesia clinker powder, alumina powder, and alumina cement to form a porous material comprising oxides Al2O3, MgO, CaO composition (see Ito at [0023]).
Like Ito, Bi teaches refractory material (see Bi at [0003] teaching the disclosure relates to a refractory aggregate used in the field of refractory materials, in particular to a calcium hexaluminate-magnesium aluminum spinel composite microporous refractory aggregate for lightweight refractory castables).
Bi teaches comparable starting materials to those of Ito (see Bi at [0012] teaching the starting materials used are Ca(OH)2, Mg2CO3 and Al(OH)3 can be decomposed at a certain temperature, releasing H2O and CO2, and forming pores inside the material, which can improve the performance of the material).  Bi further teaches the porosity is small, and most of the pores formed are in the micron level, which reduces the thermal conductivity of the calcium hexaluminate-magnesium aluminum spinel composite material, improves the thermal insulation performance of the composite material, and is conducive to reduction of thermal energy losses (see Bi at [0012]).
Like Ito, Bi teaches a porosity of about 50% (see Bi at [0026] teaching the porosity is 50-70%).  Bi also teaches the pore diameter inside the aggregate is mainly below 10 µm… the SEM analysis also shows that the distribution of particles and pores in the obtained aggregate is very uniform (see Bi at [0026]), overlapping with the claimed pore size less than 50 µm. The SEM analysis showing that the distribution of particles and pores in the obtained aggregate is very uniform is taken to meet the claimed has a pore size distribution on the basis of which at least 90 vol.% of the pore volume of the open pore because Bi teaches that distribution of particles and pores in the obtained aggregate is very uniform as seen in SEM.
As such, one of ordinary skill in the art would appreciate that Bi teaches starting materials Ca(OH)2, Mg2CO3 and Al(OH)3 can be decomposed at a certain temperature, releasing H2O and CO2, forming pores with a pore diameter that is mainly below 10 µm, and seek those advantages by using the starting materials Ca(OH)2, Mg2CO3 and Al(OH)3 in the refractory material of Ito so as to reduce the thermal conductivity, improve the thermal insulation performance, and is conducive to reduction of thermal energy losses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the starting materials in the refractory material of Ito with Ca(OH)2, Mg2CO3 and Al(OH)3 that can be decomposed at a certain temperature, releasing H2O and CO2 as taught by Bi, so as to form pores with a pore diameter that is mainly below 10 µm and reduce the thermal conductivity, improve the thermal insulation performance, and is conducive to reduction of thermal energy losses.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 1 above, and further in view of De Aza et al. (Ternary System Al2O3-MgO-CaO: Part II, Phase Relationships in the Subsystem Al2O3-MgAl2O4-CaAl4O7, J. Am. Ceram. Soc., 83 [4] 919-927 (2000)) (“Aza” hereinafter).

Regarding claims 8-10, Ito teaches the limitations as applied to claim 1 above, but Ito does not explicitly teach the claimed raw material comprising the phase Ca2Mg2Al28O46 (claim 8); comprising the phase CaMg2Al16O27 (claim 9); and comprising the phase MgAl2O4 in a proportion less than 8 mass % (claim 10).
As mentioned, Ito teaches that the starting materials magnesia clinker powder, alumina powder, and alumina cement to form a porous material comprising oxides Al2O3, MgO, CaO composition (see Ito at [0023]).
Like Ito, Aza teaches refractory materials (see Aza at page 919, section introduction, paragraph 1 teaching the ternary system Al2O3-MgO-CaO is extremely important in many technological applications, in particular, refractories).
Aza teaches comparable starting materials to Ito (see Aza at page 925, section Appendix (1), bridging paragraph) teaching Ca2Mg2Al28O46 and CaMg2Al16O27 were obtained from stoichiometric amounts of 99.99 wt% pure Al2O3… 99.5 wt% pure CaCO3 and 99.9 wt% pure MgO), wherein Ca2Mg2Al28O46 meets the claimed phase in claim 8 and CaMg2Al16O27 meets the claimed phase in claim 9.
Aza also teaches that the new phases Ca2Mg2Al28O46 and CaMg2Al16O27… melt incongruently at 1830o + 10oC and 1820o + 10oC, respectively, according to the reactions
Ca2Mg2Al28O46 [Symbol font/0xAE] MgAl2O4 + CaAl12O19 + liquid
CaMg2Al16O27 [Symbol font/0xAE] MgAl2O4 + Ca2Mg2Al28O46 + liquid
… high temperatures are observed for the first liquid formation (> 1730oC) in this region of the ternary system… this justifies the high refractoriness of materials designed in this area of the system, especially if they are formulated in the subsystem Al2O3–MgAl2O4(ss)–CaAl12O19, where the temperature of first liquid formation is 1850o + 10oC (see Aza at page 924, left to right column, bridging paragraphs).
Aza also teaches that the solid-state compatibility changes can be explained by changes in the free energy of formation of the phases Ca2Mg2Al28O46, CaMg2Al16O27, and MgAl2O4 as a consequence of the variation of their solid solutions with the temperature (see Aza at page 921, section results and discussion, right column, paragraph 4).  And, Aza illustrates the isothermal section at 1650oC… wherein the coexisting solid solution phases in (d) are MgAl2O4 + CaMg2Al16O27 + Al2O4 (see Aza at page 922, Fig. 3, also shown below with Examiner annotation).

    PNG
    media_image1.png
    709
    1193
    media_image1.png
    Greyscale

The (d) region above illustrates 0 to about 20 mass % MgAl2O4 based on the axis, thus Aza overlaps with the claimed MgAl2O4 phase in the proportion less than 8 mass % (claim 10).
As such, one of ordinary skill in the art would appreciate that Aza teaches the use of the starting materials 99.99 wt% pure Al2O3, 99.5 wt% pure CaCO3 and 99.9 wt% pure MgO in stoichiometric amounts to obtain Ca2Mg2Al28O46, CaMg2Al16O27 and MgAl2O4 ( that is 0 to about 20 mass %), and design high refractory materials in the subsystem Al2O3–MgAl2O4(ss)–CaAl12O19, where the temperature of first liquid formation is 1850o + 10oC, and seek those advantages by replacing the starting materials in the refractory material of Ito.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the starting materials in the refractory material of Ito with 99.99 wt% pure Al2O3, 99.5 wt% pure CaCO3 and 99.9 wt% pure MgO as taught by Aza so as to design high refractory materials in the subsystem Al2O3–MgAl2O4(ss)–CaAl12O19, where the temperature of first liquid formation is 1850o + 10oC.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731           

/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731